Scott, Judge,
delivered the opinion of the court.
1. This is a plain case. The application of the undoubted rules as to the admission of extrinsic evidence in the interpretation of wills, places the matter in a clear light. One of the rules referred to is this : that, for the purpose of determining the object of a testator’s bounty, or the subject of disposition, or the quantity of interest intended to be given by his will, a court may inquire into every material fact relating to the person who claims to be interested under the will, and the property which is claimed as the subject of disposition, and to the circumstances of the testator, and of his family and affairs, for the purpose of enabling it to identify the person or thing intended by the testator, or to determine the quantity of interest he has given by his will. (Wigram on Wills, 51.) The evidence allowable under this rule, and which was offered by the appellants, in connection with, the words of the will, shows, beyond all doubt, what property was intended by the testator to be given to his devisees.
It is also a rule that a redundant and superfluous description, which is inapplicable to an object well ascertained by previous or subsequent description, will not prevent the application of parol evidence to show what object was contemplated by the testator. (3 Starkie, 1024.) If the number of the *243township bad, been omitted by the testator, there would have been no doubt about the land he intended to devise. The inaccuracy or mistake in a description which is superfluous, can- , not make a devise void for uncertainty.
There is a distinction between an inaccuracy arid an ambiguity of language. Language may be inaccurate without being ambiguous, and it may be ambiguous though perfectly accurate. If, for instance, a testator, having a leasehold house in a given placo, and no other house, were to devise his freehold house there to A. B., the description, though inaccurate, would create no ambiguity. If, however, he were tydevise an estate to J. B., of D., son of Thomas, and there wepetwo persons to whom the entire description accurately/8/pplied, this description, though accurate, would be ambiguous. It is obvious therefore, that the whole of that class of cases in which an inaccurate description is found to be sufficient, merely by the rejection of the words of surplusage, are cases in which no ambiguity really exists. The meaning is certain, notwithstanding the inaccuracy of the testator’s language. The language may be inaccurate, but if the court can determine the meaning of this inaccurate language, without any other guide than a knowledge of the simple facts upon which, from the nature of language in general, its meaning depends, the language, though inaccurate, cannot be ambiguous. (Wigram on Wills, 58.)
Now, with the knowledge of the simple fact that the testator owned no other lands than the home place and the two quarter sections in controversy, can any one doubt what was intended by the words of the will. He devises his estate. The words are, the residue of my estate. He did not intend to give away any thing which did not belong to him; what he designed to give was his own. Can we suppose, against his solemn declaration, that he meant to die intestate as to the greater portion of his estate ? But does not the reference to the spring, taken in connection with the fact that there was such a spring on the land he owned, place this matter beyond all dispute ?
From the prkicii^fes which have been stated, it is obvious *244that the testimony offered was admissible, and that testimony, when produced, could leave no doubt that, by Ms will, the testator passed the land in controversy.
This is no attempt to prove an intention when the words of a will are ambiguous. The result attained is derived from the words of the will itself, merely by enduing ourselves with a knowledge of the circumstances which surrounded the testator in making it.
The .other judges concurring, the judgment will be reversed, and the cause remanded.